Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites limitation “determining, by the first device, a first upper limit value of the first queue buffer based on an available value of a first port buffer or an available value of a global buffer”. 
The above limitation used the phrase “an available value of a first port buffer or an available value of a global buffer”. A dependent claim 22 actually utilized both an available value of a first port buffer and an available value of a global buffer for the determining the first upper limit value.  In addition, Claim 40, a corresponding claim of claim 21, recites a similar limitation as stated above but using “and” instead of “or”.  It is unclear whether it’s an unintended mistake by Applicant. 
	Claim 30 is rejected for the same reason state above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-27, 34-37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwan et al (US 2006/0092837).
Regarding claims 21, 30 and 40,  Kwan teaches a method/device/readable storage medium, comprising: 
receiving, by a first device, a packet from a second device (Fig. 1); determining, by the first device, a first queue buffer that is usable to store the packet ([0023], “A specific Class of Service identifier is assigned to each data packet. The COS ID is used to aid in managing an accounting of buffer resources and to also identify the correct queue to utilize at a specific egress port”); 
determining, by the first device, a first upper limit value of the first queue buffer based on an available value of a first port buffer or an available value of a global buffer, wherein the global buffer comprises at least one port buffer, the first port buffer is comprised in the at least one port buffer, the first port buffer comprises at least one queue buffer, and the first queue buffer is comprised in the at least one queue buffer ([0041], “Each dynamic threshold per ingress port per CG is defined by Equation (2) as a tunable alpha parameter (a) multiplied by Sremaining, which is a difference between a total size of the shared buffer pool (S) and a total usage of the shared buffer pool per ingress port (SH-IP) summed remaining, which is equivalent to sum of all unused buffer of all the ports); and processing, by the first device, the packet based on the first upper limit value of the first queue buffer, an occupation value of the first queue buffer, and a size of the packet ([0045], the ingress port utilization counter SHI-IP keeps tracks of buffer usage; and utilized the counter for comparison against dynamic threshold for each queue and process the incoming packet accordingly).

Regarding claim 25, 34,  Kwan further teaches that wherein processing, by the first device, the packet based on the first upper limit value of the first queue buffer, the occupation value of the first queue buffer, and the size of the packet comprises: discarding, by the first device, the packet when a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer; or storing, by the first device, the packet in the first queue buffer when a sum of the occupation value of the first queue buffer and the size of the packet is less than or equal to the first upper limit value of the first queue buffer ([0066]).

Regarding claim 26, 35,  Kwan further teaches that wherein processing, by the first device, the packet based on the first upper limit value of the first queue buffer, the occupation value of the first queue buffer, and the size of the packet comprises: when a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, adding, by the first device, a congestion identifier to the packet, and storing, in the first queue buffer, the packet to which the congestion identifier is added, wherein the congestion identifier indicates that the first queue buffer is in a congestion state; or storing, by the first device, the packet in 

Regarding claims 27, 36, 37, Kwan further teaches that wherein processing, by the first device, the packet based on the first upper limit value of the first queue buffer, the occupation value of the first queue buffer, and the size of the packet comprises: when a sum of the occupation value of the first queue buffer and the size of the packet is greater than the first upper limit value of the first queue buffer, storing, by the first device, the packet in the first queue buffer, and sending a backpressure signal to the second device, wherein the backpressure signal instructs the second device to stop sending a packet, or to stop sending a packet after sending at least one packet whose total size is a specific value; or storing, by the first device, the packet in the first queue buffer when a sum of the occupation value of the first queue buffer and the size of the packet is less than or equal to the first upper limit value of the first queue buffer ([0066]-[0067] ,XOFF message corresponding to backpressure signal).


Allowable Subject Matter
Claims 22-24, 28-29, 31-33, 38-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-272-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/               Primary Examiner, Art Unit 2411